UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6588


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SCOTT REED WILLIAMSON,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:02-cr-00192-WLO-2)


Submitted:   September 13, 2011          Decided:   September 29, 2011


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Reed Williamson, Appellant Pro Se.          Robert Michael
Hamilton, Angela    Hewlett   Miller,  Assistant   United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Scott    Reed       Williamson    appeals   the   district   court’s

order   denying    his    18    U.S.C.   § 3582(c)(2)    (2006)   motion    for

reduction of sentence.           We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.           United States v. Williamson, No. 1:02-

cr-00192-WLO-2 (M.D.N.C. Jan. 31, 2011).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                         2